     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION


UNITED STATES OF AMERICA,                 |
                                          |          CRIMINAL COMPLAINT
      vs.                                 |
                                          |          No.   2:20-CR-023
DEVECCHO WALLER, JR.,                     |
    Defendant.                            |


     SUPPLEMENTAL BRIEF IN SUPPORT OF EMERGENCY
   MOTION TO RETURN MR. WALLER TO LOCAL JURISDICTION


      COMES NOW the Defendant in the above styled matter, MR. DEVECCHO

WALLER, JR. (hereinafter referred to as “Mr. Waller”), by and through counsel

and hereby files this Supplemental Brief in Support of Emergency Motion to

Return to Local Jurisdiction at the Hall County Detention Center, and further

shows this Court as follows:

      Mr. Waller has previously filed an Emergency Motion to Return to Local

Jurisdiction. [Doc 45] This Court directed counsel for Mr. Waller to submit a

supplemental brief to the motion [Doc 49, minute entry] addressing whether or not

the Court has the authority to order the U.S. Marshall to return Mr. Waller to local

custody or in the alternative whether there is authority to dissolve the Writ of

Habeas Corpus ad Prosequendum. [Doc 18]
      Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 2 of 15




       There have been a number of factual matters and procedural changes which

have developed since the Court last heard from Mr. Waller; therefore, the

questions presented may be altered slightly to address the current situation.

                              PROCEDURAL POSTURE

       Mr. Waller was arrested on or about June 2, 2020 by the Gainesville Police

Department in connection with the alleged flare gun burning of a municipal police

car. He was detained in the Hall County Detention Center without bond and the

case was turned over to the Hall County District Attorney’s Office for prosecution.

The case is still unindicted by the State of Georgia, which has primary

jurisdiction.1

       On the same date, the Government filed a federal “detainer” on Mr. Waller.

The detainer2 was filed to ensure he would not be released from state custody




       See, United States v. Cole, 416 F.3d 894, 897 (8th Cir. 2005) (explaining
       1


actual custody determines primary jurisdiction); Savvas Diacosavvas, Note,
Vertical Conflicts in Sentencing Practices: Custody, Credit, and Concurrency, 57
N.Y.U. ANN. SURV. AM. L. 207, 210-12 (2000) (outlining priorities system of
concurrent jurisdiction); Rachel A. Mills, Comment, Too Many Cooks Spoil the
Sentence: Fragmentation of Authority in Federal and State Sentencing Schemes,
41 SETON HALL L. REV. 1637, 1637 (2011), at 1656-57 (discussing rules of
concurrent state and federal jurisdiction).

       See, Carchman v. Nash, 473 U.S. 716, 719 (1985) (defining “detainer” as
       2


request to hold prisoner or notify agency prior to prisoner’s release).
                                    Page 2 of 15
      Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 3 of 15




pending future federal charges.3 Also, on this date, the Hall County probation

office placed a “detainer” on Mr. Waller for purportedly violating his probation4

by committing this new offense.5 A detainer of this sort6 invokes the “Interstate

Agreement on Detainers,” of which the United States is a party.7

         Mr. Waller was indicted in federal court on June 16, 2020. [Doc 1] The

Government filed a Notice of Praecipe [Doc 13] directing the Clerk to issue an

arrest warrant for Mr. Waller. The indictment and subsequent arrest warrant were



         3
             The federal government, therefore, has “secondary jurisdiction.” See, Cole,
supra.

       Mr. Waller is presently serving a 5 year probated sentence for Entering an
         4


Auto. He entered a plea to get out of jail immediately and is considering whether
to pursue appellate or collateral action challenging the conviction. When he was
arrested for the instant matter, he was placed under a detainer by the Hall County
Probation Office as a precursor to further incarceration on that felony sentence.
Therefore, he is serving a custodial sentence.
         5
             Mr. Waller maintains his innocense and has entered a plea of not guilty to
all charges in all courts.

       The Interstate Agreement on Detainers (IAD) does not apply to pretrial
         6


detainees. See,
United States v. Tummolo, 822 F. Supp. 1561 (S.D. Fla. 1993). However, while
Mr. Waller may be in a pretrial posture as to this federal case, he is not a pretrial
detainee as to his superior court probation hold in Hall County. The probation
hold was filed prior to the issuance of the writ of habeas corpus ad prosequendum.
Therefore, the writ served to take control of Mr. Waller away from the probation
detainer and does trigger the IAD.
         7
             See, 18 U.S.C.A. § APP. 2 § 2
                                          Page 3 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 4 of 15




the basis for the Government to seek a federal writ of habeas corpus ad

prosequendum from this Court.8

      The Court issued the writ9 and the U.S. Marshall took temporary control of

Mr. Waller, relocating him to the Robert A. Deyton (RAD) Detention Center, a

private prison in Lovejoy, Georgia. Mr. Waller had no notice of the application

for or issuance of the writ, though the Court is authorized to conduct such a

hearing with notice.10 At an arraignment hearing on June 23, 2020, Mr. Waller

conceded he was ineligible to request bond from this Court due to the fact that he

was only present in federal court on a writ, and remained in the formal custody of

Hall County.

      Mr. Waller’s counsel filed the instant Emergency Motion because

meaningful communication had been impossible. Mr. Waller incorporates herein


      This writ is literally an order to bring a person to court for prosecution. See,
      8


Carbo v. United States, 364 U.S. 611, 615 (1961) (detailing history of writ ad
prosequendum); Ex parte Bollman, 8 U.S. 75, 98 (1807) (defining writ ad
prosequendum).
      9
       It is unclear from the docket whether the Government ever submitted a
petition for writ ad prosequendum – only that the writ did issue.
      10
        See, 28 U.S.C.A. § 2243 “A court, justice or judge entertaining an
application for a writ of habeas corpus shall forthwith award the writ or issue an
order directing the respondent to show cause why the writ should not be granted,
unless it appears from the application that the applicant or person detained is not
entitled thereto.”
                                     Page 4 of 15
      Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 5 of 15




by reference all of the averments in the motion as if restated here in full. Still,

there are a number of new facts and circumstances which have arisen since the last

hearing, which illuminate the questions presented.

                       UPDATED FACTS AND CIRCUMSTANCES

      The most significant new fact since the last hearing is this: Mr. Waller has

now been granted a Recognizance Bond in the Hall County Superior Court.

      Therefore, he may now be immediately eligible for a bond in this Court.

Candidly, all questions presented would be rendered moot if the Court were to

grant Mr. Waller a bond in this matter.

      Mr. Waller does continue to have a probation violation detainer in the

superior court, but that is before a third judge and his state counsel is seeking a

probation bond. The state prosecutor has opposed any bond. Until such a

probation bond is granted, Mr. Waller remains in the custody of Hall County. If

he is unable to have a hearing on the alleged probation violation and remains in

limbo as to that detainer, he will continue to have his rights violated as to

expeditious disposition of his detainer.11




      11
        See, 18 U.S.C.A. § APP. 2 § 2, Interstate Agreement on Detainers which
requires “expeditious” disposition of charges.
                                      Page 5 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 6 of 15




      Other pertinent facts are:

a.    counsel has spoken directly with the U.S. Marshall’s office who informed

      counsel that the Hall County Sheriff’s Office is not accepting federal

      detainees in their detention center. It is for this reason, the Marshall’s office

      says, that Mr. Waller is detained in the private prison known as RAD;

b.    the Marshall’s office offered to assist in scheduling video visitation and

      informed counsel that the RAD information regarding necessity of a SIP

      connection was not proper and would address the problem directly;

c.    soon after, RAD contacted counsel and offered a video visit using WebX;

      counsel was able to speak privately with Mr. Waller on July 31, 2020;

d.    counsel has spoken directly with the inmate visitation coordinator at RAD

      who assured counsel that the middle of the three phones in the bonding area

      are not monitored or recorded; and

e.    the RAD visitation coordinator has been much more responsive to requests

      for client contact.

Nevertheless, ease of client communication remains grossly inferior to that which

would be available in the Hall County Detention Center.

      These new facts shared with the Court should not be inferred as an

abandonment of the motion or a waiver of objections to the interference with Mr.

                                     Page 6 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 7 of 15




Waller’s Sixth Amendment rights.12 A delay in access to counsel, later improved,

remains a chief evil against which the Sixth Amendment is designed to avoid.13

                              QUESTIONS PRESENTED:

1.    Whether the Court can order the U.S. Marshall to return Mr. Waller to the

      Hall County Detention Center.

2.    Whether the Court can dissolve its own writ of habeas corpus ad

      prosequendum, allowing Mr. Waller to return to Hall County.

                                  BRIEF ANSWERS:

1.    It is unclear whether the Court has the authority to order Mr. Waller

      returned to local custody; however, it is clear that the Court may not order

      the U.S. Marshall to house a particular prisoner in a particular facility.

2.    Yes. The Court may dissolve its own writ, maintain the prosecution, and

      allow Mr. Waller to be returned to address any other holds or detainers.




      12
        To the extent that Mr. Waller’s attorney communications were not, and in
the future will not be, intercepted, counsel withdraws the enumeration of harm
therefrom.

       Upon information and belief, co-defendant Smallwood still does not have
      13


appointed counsel in the superior court matter.
                                     Page 7 of 15
      Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 8 of 15




                      ARGUMENT AND CITATION OF AUTHORITY:

                                      Part One:

      This Court has the statutory authority to issue all writs necessary or

appropriate in aid of its jurisdiction.14 A writ is simply a court order to do

something or refrain from something. Therefore, one could conclude that this

Court has the authority to issue an order to return Mr. Waller to local custody if it

determines such is necessary in aid of its jurisdiction; but it remains unclear.

      The power of this Court to issue a writ ad prosequendum comes from the

Common Law but has now been more or less codified by the All Writs Act and the

enumerated Powers to Grant Writ statute.15 The U.S. Marshall is duty bound to

obey all lawful writs issued by this Court.16 However, the Marshall also is a

branch of the Executive authority of the United States.17

      14
        “The Supreme Court and all courts established by Act of Congress may
issue all writs necessary or appropriate in aid of their respective jurisdictions and
agreeable to the usages and principles of law.” See, 28 U.S.C.A. § 1651
      15
           28 U.S.C. § 2241
      16
           28 U.S.C. §566
      17
        See, Pa. Bureau of Correction v. U.S. Marshals, ibid at Footnote 1. “The
Marshals are within the Executive Branch of the Federal Government. The
Marshal for each district is appointed by the President, 28 U.S.C. 561(a), is subject
to the supervision and direction of the Attorney General, see, e. g., 562, 567,
569(c), 571(a) and (d), and is funded through Department of Justice
appropriations, e. g., 567.”
                                     Page 8 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 9 of 15




      Mr. Waller has learned of no statutory or case authority that specifically

authorizes this Court to order him returned to the Hall County Detention Center

based upon the remoteness of his detention from his lawyer, the Court, or the area

of case investigation. Neither has Mr. Waller learned of any specific authority for

the Court to order him returned here based upon the denial of his right to

communicate confidentially with counsel.

      There is a case that, while not on point, contains dicta that casts a penumbra

of doubt on this Court’s authority to issue ad hoc writs for production of prisoners.

In Pa. Bureau of Correction v. U.S. Marshals, 474 U.S. 34 (1985), the Supreme

Court wrote,

      “The All Writs Act is a residual source of authority to issue writs that are

      not otherwise covered by statute. Where a statute specifically addresses the

      particular issue at hand, it is that authority, and not the All Writs Act, that is

      controlling. Although that Act empowers federal courts to fashion

      extraordinary remedies when the need arises, it does not authorize them to

      issue ad hoc writs whenever compliance with statutory procedures appears

      inconvenient or less appropriate. We need not categorically rule out reliance

      on the All Writs Act and the use of Marshals in procuring or safeguarding

      state prisoner-witnesses in the course of federal litigation. There may be

                                     Page 9 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 10 of 15




      exceptional circumstances in which a district court can show clearly the

      inadequacy of traditional habeas corpus writs, such as where there are

      serious security risks. In such circumstances, a district court may find it

      "necessary or appropriate" for Marshals to transport state prisoners. We

      therefore leave open the question of the availability of the All Writs Act to

      authorize such an order where exceptional circumstances require it.”

There, a federal magistrate issued a writ ad prosequendum to the Pennsylvania

Bureau of Corrections and ordered the federal marshal to take custody of state

prisoners and bring them to the nearest federal courthouse. The state prisoners

were not in the custody of the marshall or any party to the action over which the

magistrate presided. The Bureau sued.

      On appeal, the Supreme Court noted how odd it was for a state to be suing a

federal marshal. Nevertheless, the Court ruled that the magistrate had no authority

to issue the writ because it was not based upon an enumerated power in the statute.

Because the prisoners were not in the custody of the marshall, and because the

Bureau was not a party to the underlying action, the Court ruled that the magistrate

was without jurisdiction to issue the writ.

      Therefore, it appears the Court does not have an unlimited authority to issue

a writ addressing Mr. Waller’s particular circumstances without first carefully

                                    Page 10 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 11 of 15




considering whether the circumstances require an extraordinary remedy.

                                       Part Two:

      The Court may, however, dissolve its own writ ad prosequendum and allow

Mr. Waller to be returned here to address any other holds or detainers.18 As stated

above, Mr. Waller has two (2) separate state cases now pending, to wit: the new

arson charge, and the companion probation violation charge. The writ served to

take control of Mr. Waller’s person away from those custodial matters and

commence a federal prosecution. But there is another law that is in conflict with

the principles of the writ – the Interstate Agreement on Detainers.

      The purpose of the Interstate Agreement on Detainers (hereinafter referred

to as the "IAD") is to “encourage the expeditious and orderly disposition of such

charges and determination of the proper status of any and all detainers based on

untried indictments[.]”19 In other words, the parties to the IAD agree that it would

be unlawful to have a prisoner detained in one state with charges perpetually




      18
        For an analysis of the inherent tensions between the writ ad prosequendum
and the IAD, see O’Roark, “Saying ‘No’ After Pleau: Exploring the Conflict
Between the Interstate Agreement on Detainers Act and the Federal Writ Ad
Prosequendum.” Suffolk University Law Review, Vol. XLVII:189.
      19
           18 U.S.C.A. § APP. 2 § 2
                                      Page 11 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 12 of 15




pending in another, without the right to a speedy trial.20

      Prior to issuance of the writ, the Government and the Hall County Probation

Office both placed detainers on Mr. Waller. When a detainer is issued for a person

serving a sentence, the IAD is invoked.21 The IAD applies to the United States.22

The IAD defines “sending state” and “receiving state” axiomatically.

      In the instant matter, Mr. Waller was “sent” by the Georgia authority and

“received” by the United States authority in connection with the same set of facts.

Because of the pending probation detainer, Mr. Waller was and is a person

detained in a penal institution, within the meaning of Article III of the IAD.23

      Special provisions apply when the receiving state is the United States.24 By


       “This agreement shall be liberally construed so as to effectuate its
      20


purposes.” See, Article IX, 18 U.S.C.A. § APP. 2 § 2

       See, U. S. v. Mauro, 436 U.S. 340, 361, 98 S. Ct. 1834, 1848, 56 L. Ed. 2d
      21


329 (1978)
      22
        “The Interstate Agreement on Detainers is hereby enacted into law and
entered into by the United States on its own behalf and on behalf of the District of
Columbia with all jurisdictions legally joining[...]” See, 18 U.S.C.A. § APP. 2 § 2
      23
           See, Article III, Interstate Agreement on Detainers
      24
        See, 18 U.S.C.A. § APP. 2 § 9
“Notwithstanding any provision of the agreement on detainers to the contrary, in a
case in which the United States is a receiving State--
(1) any order of a court dismissing any indictment, information, or complaint may
be with or without prejudice. In determining whether to dismiss the case with or
without prejudice, the court shall consider, among others, each of the following
                                       Page 12 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 13 of 15




its own terms, “any order of a court dismissing any indictment, information, or

complaint may be with or without prejudice.” What is a dismissal without

prejudice but a dissolution of the writ ad prosequendum? There lies the statutory

authority to dissolve the writ.25

      Also by its own terms, “it shall not be a violation of the agreement on

detainers if prior to trial the prisoner is returned to the custody of the sending State

pursuant to an order of the appropriate court issued after reasonable notice to the

prisoner and the United States and an opportunity for a hearing."26

      Furthermore, the IAD provides, “[a]t the earliest practicable time consonant

with the purposes of this agreement, the prisoner shall be returned to the sending




factors: The seriousness of the offense; the facts and circumstances of the case
which led to the dismissal; and the impact of a reprosecution on the administration
of the agreement on detainers and on the administration of justice; and
(2) it shall not be a violation of the agreement on detainers if prior to trial the
prisoner is returned to the custody of the sending State pursuant to an order of the
appropriate court issued after reasonable notice to the prisoner and the United
States and an opportunity for a hearing.”
      25
         It is axiomatic that a court which has the power to issue a writ, also has the
power to dissolve same. The dockets are full of dissolutions of writs ad
testificandum, writs of sequestration, writs of garnishment, and more.
Unfortunately, counsel could not find an example of dissolution of a writ ad
prosequendum.
      26
           See, 18 U.S.C.A. § APP. 2 § 9
                                     Page 13 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 14 of 15




State.”27 Therefore, Mr. Waller must be returned to the Hall County Detention

Center at the earliest moment.

                                          CONCLUSION

      While this Court may not be able to order the Marshal to bring Mr. Waller

to the Hall County Detention Center, it can and should dissolve its writ ad

prosequendum, dismiss the indictment without prejudice, and allow Mr. Waller to

return to Gainesville to address his probation violation hold.

      This 6th day of August 2020.


____/s/ Arturo Corso________________
Arturo Corso
Georgia State Bar No. 188748
Attorney for Mr. Waller
The Corso Law Center, LLC
427 GREEN STREET, N.W.
GAINESVILLE, GEORGIA 30501
Telephone: (770) 532-9732
Facsimile: (770) 532-9733




      27
           See, IAD, Article V, subparagraph e.

                                          Page 14 of 15
     Case 2:20-cr-00023-SCJ-JCF Document 56 Filed 08/06/20 Page 15 of 15




                               Certificate of Service

      This is to certify that I have this day served a true and correct copy of the

foregoing upon counsel for the Government by filing same upon the Court’s

CM/ECF Docket and causing it to be distributed to all parties and counsel of

record.

      This 6th day of August 2020.

____/s/ Arturo Corso________________
Arturo Corso
Georgia State Bar No. 188748
Attorney at Law




                                     Page 15 of 15
